Title: To Benjamin Franklin from John Jay: Proposed Letter, [on or before 2 August 1779]
From: Jay, John
To: Franklin, Benjamin


Sir,
[on or before August 2, 1779]
The Burning of Suffolk in Virginia Fairfield East Haven Green’s Farms & Norwalk in Connecticut together with the Ravages committed in Georgia & South Carolina form a cruel Commentary upon the Proclamation of the british Commissioners. This Proclamation was defended in their Parliament as meaning no more than that in future the War was to be carried on agt. America as agt. other Nations. It becomes therefore a common Cause of all Nations to punish a People who so daringly violate the Rights of Humanity and it is particularly incumbent upon the united States as well to check their present Barbarities as to conform to the Manifesto published in answer to the Proclamation abovementioned and to deter all others by striking Examples from a Breach of those laws which are held sacred among civilized Nations. I am therefore to instruct you that you employ Incendiaries to set fire to the Capital of the British Dominions particularly the royal Palace and to such other Towns in Great Britain as may be most expedient and that as soon as some great Object of this Sort can be accomplished You do in a proper Manifesto avow the same as having been Done by the order of Congress and declare that they are determined at all Times to meet their Enemies in whatever Kind of war they shall chuse to carry on whether it be of civilized or of Savage Nations and call upon all the Powers of Europe who may have formerly suffered by the Pride and Cruelty of Great Britain who feel a just indignation at her present Conduct to join their Efforts in vindicating the insulted Laws of Humanity.
I am, &ca.
 
Notation: No 39 Report of comee on letter of 13 July 1779 from genl Washington. Read Aug. 2.—Burning report. N21
The following Draft of a letter from The Presidt to The Minister Plenipotentiary of the united States at the Court of Versailles
